     Case 2:10-cv-06862-WDK-FMO Document 20 Filed 05/10/21 Page 1 of 1 Page ID #:108



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                        UNITED STATES DISTRICT COURT
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                      Plaintiff,      vs.              )   Case No.: 2:10-CV-06862-WDK-FMO
                                                         )
 8     MARIA F. SANTOS, et al,                           )                 RENEWAL OF JUDGMENT
                                                         )
 9                  Defendant,                           )
                                                                            BY CLERK
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Maria F. Santos,
13
       an individual d/b/a Chefs Coffee Shop, entered on June 7, 2011, be and the same is hereby renewed
14
       in the amounts as set forth below:
15
               Renewal of money judgment
16
                       a. Total judgment                               $     3,830.00
17
                       b. Costs after judgment                         $        00.00
18
                       c. Subtotal (add a and b)                       $     3,830.00
19
                       d. Credits                                      $        00.00
20
                       e. Subtotal (subtract d from c)                 $     3,830.00
21
                       f.   Interest after judgment(.18%)              $        68.41
22
                       g. Fee for filing renewal of application        $        00.00
23
                       h. Total renewed judgment (add e, f and g) $         3,898.41
24

25
               May 10, 2021
       Dated: ___________________              CLERK, by _________________________
26                                                Deputy                                   Deputy Clerk
27

28




                                               Renewal of Judgment
